TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00518-CV



                                      Jose Robledo, Appellant

                                                    v.

     The City of Austin Firefighters’ and Police Officers’ Civil Service Commission and
                            The City of Austin, Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
  NO. D-1-GN-13-000149, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Jose Robledo filed his notice of appeal in this cause on August 2, 2013.

He acknowledges, however, that the notice of appeal was due on July 2, 2013 and, thus, is untimely.

See Tex. R. App. P. 26.1 (notice of appeal due 90 days after judgment is signed if any party timely

files motion for new trial). Consequently, pursuant to rule of appellate procedure 26.3, Robledo

seeks an extension of time to file his notice of his appeal, asserting that the failure to timely file the

notice of appeal was due to his attorney’s calendaring error. See Tex. R. App. P. 26.3.

                In accordance with rule 26.3, this Court has discretion to extend the time for filing

the notice of appeal, but only if the notice of appeal and motion to extend the filing deadline are filed

“within 15 days after the deadline for filing the notice of appeal.” Id. Robledo’s notice of appeal

and motion for extension of time were filed on August 2, 2013, and thus were not filed within

15 days after the deadline for filing the notice of appeal. We are not authorized to suspend a rule’s
operation in a particular case or order a different procedure if doing so would alter the time for

perfecting an appeal. See Tex. R. App. P. 2. Accordingly, we are without jurisdiction to grant the

relief requested, and we have no choice but to dismiss the untimely appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a); see also, e.g., Stelzer v. Telserv Comm., Inc., 2002 WL 99638, at *1-2

(Tex. App. Austin, Jan. 25, 2002, no pet.) (mem. op.) (“When an appellant fails to file timely a

perfecting instrument or properly seek an extension of time to file a perfecting instrument, the

appellate court must dismiss the cause for lack of jurisdiction.”).

               We dismiss the appeal for want of jurisdiction.



                                      ____________________________________________

                                      J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 30, 2013




                                                  2